DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/30/2021 has been entered.

Response to Amendment
Amendment submitted on 03/30/2021 has been entered.  Claim 1 is amended and claims 2, 3 and 5 have been canceled.  Therefore, claims 1, 4 and 6-9 are now pending in the present application.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1 and 9 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Hulten et al. (US 7,032,724 B1).

    PNG
    media_image1.png
    479
    566
    media_image1.png
    Greyscale

Regarding claim 1, Hulten et al. discloses an axle-mounted brake disk for a rail vehicle, the brake disk comprising:
two friction rings (5 in fig. 1) arranged parallel to and spaced apart from each other and connected together by a plurality of ribs (note the various ribs 7a, 7b, 7c and 7d shown in fig. 2) extending in a direction of the rotation axis of the friction rings, 
wherein at least some of the plurality of ribs (7a, 7b, 7c and 7d) are formed with differing cross-sections (note the various configurations of the ribs shown in figs. 2),

wherein at least one cross-section of a second subset of the plurality of ribs (note the ribs 7a as shown in fig. 2), serving to dissipate thermal energy, is less than the minimum cross-section,
wherein several of the ribs (note the ribs 7b and 7c as shown in fig. 2) of the first subset are arranged behind each other in a row along a common axis extending radially from the rotation axis of the friction rings and exceed the predefined minimum cross-section (note the figure above), and 
wherein several of the ribs of the second subset (note the ribs 7a as shown in fig. 2) are arranged behind each other in a row along a second common axis extending radially from the rotation axis of the friction rings and are less than the minimum cross-section (note the figure above), 
wherein each radially arranged rows of ribs (7b and 7c) formed as supporting elements is separated by a single radially arranged row of the ribs (7a) serving for thermal energy in the circumferential direction (note the ribs 7a defines passages 8 and 9 between them, through which air flows when the brake disc rotates providing thermal dissipation of the friction rings).
Re-claim 9, Hulten et al. discloses the plurality of ribs are formed round, oval or polygonal in cross-section (note the ribs 7a, 7b, 7c and 7d).

Claims 1, 4, 6, 8 and 9 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Telfer (US 6,193,023 B1).
Regarding claim 1, Telfer discloses an axle-mounted brake disk for a rail vehicle, the brake disk comprising:

wherein at least some of the plurality of ribs (36 and 50) are formed with differing cross-sections,
wherein at least one cross-section of a first subset of the plurality of ribs (36), which are configured as supporting elements for transmitting pressure forces, exceeds a minimum cross-section,
wherein at least one cross-section of a second subset of the plurality of ribs (50), serving to dissipate thermal energy, is less than the minimum cross-section,
wherein several of the ribs of the first subset (36) are arranged behind each other in a row along a common axis (60) extending radially from the rotation axis of the friction rings and exceed the predefined minimum cross-section, and 
wherein several of the ribs of the second subset (50) are arranged behind each other in a row along a second common axis extending radially from the rotation axis of the friction rings and are less than the minimum cross-section, 
wherein each radially arranged rows of ribs (36) formed as supporting elements is separated by a single radially arranged row of the ribs (50) serving for thermal energy in the circumferential direction (note the smaller ribs 50 allows greater air flow allowing greater cooling effects; col. 1, lines 55-64).
Re-claim 4, Telfer discloses the number of ribs of the second subset (50) arranged radially behind each other is greater than the number of ribs of the first subset (36) arranged radially behind each other.
Re-claim 6, Telfer discloses the cross-section of the ribs of at least one subset of ribs is formed so as to increase towards an outer edge of the friction rings (note the ribs 36 and 50 with common axis 66 in fig. 3).
Re-claim 8, Telfer discloses the ratio of the cross-section of the ribs (36) formed as supporting elements to the cross-section of the ribs serving for thermal energy dissipation is 3:2 (note at least 4 ribs 36 and 3 ribs with common axis 53 as shown in fig. 3).
Re-claim 9, Telfer discloses the plurality of ribs (note the ribs shown in fig. 3) are formed round, oval or polygonal in cross-section.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Telfer (US 6,193,023 B1) in view Sporzynski et al. (US 6,142,267) or Shimazu et al. (US 5,526,905).
Regarding claim 7, Telfer discloses all claimed limitations as set forth above including the ribs of the second subset (50) the ribs of the first subset (36) but does not explicitly disclose the length of the ribs close to an inner edge of the friction rings is greater than the length of the ribs close to an outer edge of the friction rings, wherein the thickness of the friction rings close to their inner edge is reduced accordingly.  However, each of Sporzynski et al. and Shimazu et al. discloses rib(s) comprising a length of the rib(s) close to an inner edge of the friction rings is greater than a length of the rib(s) close to an outer edge of the friction rings, wherein the thickness of the friction rings close to their inner edge is reduced accordingly.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the rib(s) and friction rings of the Telfer as taught by each of Sporzynski et al. and Shimazu et al. will improve the blowing and cooling efficiency while increase the quantity of heat dissipation of the brake disk. 


Response to Arguments
Applicant’s arguments with respect to claims 1, 4 and 6-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding Hulten et al. and Telfer, the applicant argues that both Hulten et al. and Telfer fail to teach or suggest wherein each radially arranged row of ribs formed as supporting elements is separated by a single radially arranged row of the ribs serving for thermal energy in a circumferential direction as currently recited in independent claim 1.  The examiner disagrees.  Hulten et al. discloses wherein each radially arranged rows of ribs (7b and 7c) formed as supporting elements is separated by a single radially arranged row of the ribs (7a) serving for thermal energy in the circumferential direction (note the ribs 7a defines passages 8 and 9 between them, through which air flows when the brake disc rotates providing thermal dissipation of the friction rings).  Telfer discloses wherein each radially arranged rows of ribs (36) formed as supporting elements is separated by a single radially arranged row of the ribs (50) serving for thermal energy in the circumferential direction (note the smaller ribs 50 allows greater air flow allowing greater cooling effects; col. 1, lines 55-64).  Therefore, it is clear both Hulten et al. and Telfer discloses all claimed limitations including wherein each radially arranged row of ribs formed as supporting elements is separated by a single radially arranged row of the ribs serving for thermal energy in a circumferential direction as currently recited in independent claim 1, and thus the rejection is proper and valid.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218.  The examiner can normally be reached on Monday - Friday 9am to 10pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



/MAHBUBUR RASHID/Examiner, Art Unit 3657